Chadwick, J.
On the 20th day of July, 1910, School District No. 20 of Snohomish county, forming with other districts Union High School District No. 103, consolidated with School District No. 30 of the same county, which formed with the other districts Union High School District No. 100. The consolidated districts are known as Consolidated School District No. 105. The defendant, as county superintendent, has threatened to dissolve the consolidated district, for the reason that the two districts were consolidated without warrant or authority of law, and the present action was' instituted by the board of directors of the consolidated district to enjoin such threatened action on her part. A demurrer to the complaint was overruled, and the defendant electing to stand on her demurrer and refusing to plead over, final judgment was entered, granting a permanent injunction as prayed. From this judgment, the defendant has appealed, and by stipulation the appeal is submitted to this *538court on a transcript of the record and the appellant’s brief.
The question sought to be raised by the appeal is the right of two school districts, lying in different union high school districts, to consolidate under the law permitting consolidation in certain cases, but we do not think that appellant can raise that question. The two districts have been, in fact, consolidated, and we are cited to no provision of the law authorizing the county school superintendent to dissolve a consolidated district, whether the consolidation be legal or illegal. In the absence of a statute conferring such power on the superintendent, the district can only be dissolved by an order of a court of competent jurisdiction in a quo warranto or other appropriate proceeding.
Without expressing any opinion on the merits of the question thus presented, the judgment must therefore be affirmed, and it is so ordered.
Gose, Parker, and Crow, JJ., concur.